Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 DETAILED ACTION
Claims 16-20 are pending  and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/19/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application is a continuation of U.S. Serial No. 15/159,321 filed on May 19, 2016, which is a continuation of U.S. Serial No. 13/699,930, filed on April 4, 2013, now abandoned, which is a U.S. National Stage of PCT/EP2011/059665 filed on June 10, 2011, which claims priority to and the benefit of European Patent Application No. 10166094.2, filed on June 16, 2010,. 
Claim Rejections - 35 USC § 112, 1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
.
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for a method for increasing neurogenesis by administering a dose of an active agent acetyl L-carnitine, it does not reasonably provide enablement  for a method of increasing neurogenesis by administering acetyl L carnitine wherein  said acetyl L-carnitine is suitable for preventing Shydrager syndrome, Lewy body disease and spinal ischemia. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims (all references are already of record in the instant IDS)
	As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).

	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art
The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation. Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is June 16, 2010, the date of U.S. Provisional Patent Application No. 61/377,747.As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971): "[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be 
Applicant’s invention is directed to a method of increasing neurogenesis by administering a dose of acetyl L-carnitine, said acetyl L-carnitine is suitable for preventing a central nervous system disorder selected from the group consisting of Shydrager syndrome, Lewy body disease and spinal ischemia. Applicant demonstrates neurogenic activity of acetyl L- carnitine induces neurogenesis at concentration of 100UM, 300 uM and 1 mM. MAP-2 (microtubule associated protein 2) was used as the neuro-specific marker. Acetyl L-carnitine as a marked concentration-dependent hippocampal neurogenic activity as demonstrated by in the percentage of MAP-2 positive cells in culture [p.20]. Treatment with acetyl L-carnitine increased the number of mature neurons in a concentration-dependent manner, as well as the immature neurons, acetyl L-carnitine has no effect on the number of stem/progenitor cells and decreased the number of progenitor cells [p.21].
As of the time of filing, there was no identified treatment/agent for the prevention of Lewy body disease, Shydrager syndrome or Spinal Ischemia . Just taking for example Lewy bodies,  eMedicine Health (2009) discloses that there is no way to prevent DLB (dementia Lewy body disease) [see prevention section]. (all references are already of record in the instant IDS)
Kotzbauer et a/. teaches Lewy bodies (LBs), another type of intraneuronal lesion composed of insoluble protein, are also frequently seen in AD [p.225, col. 2, para. 1]. LB are pathologic hallmark of Parkinson’s disease when they occur in dopaminergenic neurons of the substantia nigra [p.225, col.2, par 1]. The occurrence of concomitant LB 
Given that it was not known that any specific agent will be able to prevent Lewy body disease, one of ordinary skill in the art would not be able to predict that acetyl L-carnitine would have been able to prevent Lewy body disease without enabling set of species representative of the full scope of Lewy body disease (Lewy body disease dementia, Lewy body disease in Parkinson’s disease and Alzheimer’s Lewy body 
MPEP §2164.03 states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The ‘amount of guidance or direction’ refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate 
"Nascent technology...must be enabled with a ‘specific and useful teaching’. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no Knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
As established supra, the method of increasing neurogenesis by administering a dose of acetyl L-carnitine, said acetyl L-carnitine is suitable for preventing a central nervous system disorder selected from the group consisting of Shydrager syndrome, Lewy body disease and spinal ischemia was unpredictable at the time of the invention, given that the art recognized the complexity of Lewy body disease pathology and the fact that that there is not a single test to identify Lewy body disease and a method for prevention with specific agents, the art clearly lacked information in regards to how to prevent effectively Lewy body disease and how increasing neurogenesis would had prevented a complex disease such as Lewy body with a single agent. Thus, the method of treatment of the invention must be considered nascent, since the state of the art at the time of the invention did not recognize the claimed objective could be accomplished with any reasonable expectation of success. As a result, the amount of guidance required from Applicant necessarily is high, since Applicant cannot rely upon what is known in the art about the nature of the invention for such guidance.


However, Applicant fails to provide adequate working example for how increasing neurogenesis in a subject at risk of Lewy body disease and how an increase in neurogenesis would have prevented a subject from developing Lewy body disease. At best the working examples provided in the specification demonstrates the acetyl L-carnitine can increase neurogenesis in vitro. However, an increased in neurogenesis is not representative of the breadth of the presently claimed subject matter. The fact that Applicant has exemplified the use acetyl L-carnitine in neurons, alone does not address the high degree of variability and complexity in the art in terms of the pathophysiological difference among Lewy disease body. Applicant has also failed to provide any evidence, or describe any protocol, that addresses this variability in the art such that one of ordinary skill in the art would have been imbued with at least a reasonable expectation 
The quantity of experimentation to use acetyl L-carnitine in the preventing Lewy body disease encompassed by the claims would be an undue burden to one of ordinary skill in the medicinal, biological and pharmacological art, since the skilled artisan is given inadequate guidance for the reasons stated above. Even with undue burden of experimentation, there is not a reasobable expectation of success that one would be able to prevent Lewy body disease with acetyl L-carnitine in the manner claimed in view of what was known in the prior art, as evidenced by the teachings of eMedicineHealth, and Kotzbauer et a/. Since Kotzbauer et a/ reference disclosed the complexity of Lewy body disease and eMedicneHealth discloses that there is no known treatment to prevent Lewy body disease and the differences in manifestation depending on sex, age, genetics and environmental factors which in turn dictates the progression of the diseases. While the lack of working examples cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the art and the absence of direction from Applicant, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate 
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medicinal chemist or organic chemist with several years of experience in the art.
As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to use the full scope of the invention as instantly claimed. In order to actually use the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. 112(a) in order to practice the full scope of embodiments presently claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20  are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Calvani et al. (EP 0 808 626 A1; of record) in view of Kotzbauer ef al. (Journal of Molecular Neuroscience (2001), vol. 17, pp.225-232) and Liu ef al. (PNAS (2002) vol. 99, pp. 2356-2361).
Instant claims are drawn to a   method for increasing neurogenesis, said method consisting of administering to a patient in need thereof a dose of an active agent, said active agent consisting of acetyl L-carnitine or a salt thereof , said acetyl L-carnitine or said salt thereof being suitable for preventing a central nervous system disorder selected from the group consisting of ShyDrager syndrome, Lewy body disease and 
Calvani ef al. teaches the use of acetyl L-carnitine and the pharmaceutical acceptable salts for slowing down the symptoms in patients affected from the pre-senile form of Alzheimer's disease and for the treatment of Alzheimer’s disease [p.1, In1-2, abstract and claim 1]. The daily dose to be administered depends on, according to the judgment of the primary care physician, on the subject’s weight, age and general condition, it is advisable to administer from 1 to 4 g/day, 2 to 3 g/day [p.3, In 51-53]. The formulation is suitable for enteral administration (oral) or to parenteral administration (intramuscular or intravenous) [p.3, In 57]. Non-exclusive examples of such salts are chloride, bromide, orotate, acid aspartate, citric acid, acid phosphate, fumarate and acid fumarate, lactate, maleate, acid oxalate, acid sulphate, glucose phosphate, tartrate and acid tartrate [p.4, In 3-5]. Exemplary formulation show that L-acetyl carnitine can be included in a tablet form in amount of 590 mg, and injectable ampule 500 mg [p.4, In 12 and 25]. A double-blinded, randomized, placebo-controlled trials in which acetyl L-carnitine was administered chronically by mouth to subjects suffering from early-onset (before age 65) or late- onset (after age 65) Alzheimer’s disease [p.5, In 5-8]. The results show that early on-set Alzheimer patients present more rapid progression of the disease, thus, confirming the results of other clinical trials and conferring reliability upon the comparison between acetyl L-carnitine and placebo in the early-onset patient group [p.5, In 45-48]. Alzheimer's disease manifest symptoms of short-term and long-term memory loss [p.2, In 9-15].

However, Kotzbauer et al. teaches Lewy bodies (LBs), another type of intraneuronal lesion composed of insoluble protein, are also frequently seen in AD [p.225, col. 2, para. 1]. The occurrence of concomitant LB pathology in AD cases has been referred to as the Lewy body variant of AD (LBVAD) [p.225-226, col. 2-1, para. 2-1]. Early estimates of LB frequency in AD, based on H&E staining, were in the range of 7-30% [p.225-226, col. 2-1, para. 2-1]. Neither LB nor AD pathology occurs in isolation at high enough frequencies to explain their co-occurrence based on statistical overlap [p.225-226, col. 2-1, para. 2-1]. Instead LB pathology and Alzheimer-type pathology appear to be linked as part of a neuropathologic continuum associated with dementia, and these distinct processes of protein deposition may be triggered by pathologic conditions common to a variety of neurodegenerative diseases [p.226-227, col. 2- 1, para 4-1]. LBs are spherical intraneuronal inclusions [p.227, col. 1, para 2]. LBs has demonstrated the presence of a number of proteins, including ubiquitin and polyubiquitin chains, ubiquitin carboxy-terminal hydrolase, proteosomal subunits, neurofilament subunits, and a- synuclein [p.227, col. 1, para 2].There are several findings that suggest LB formation may be a specific manifestation of the cellular dysfunction central to AD pathogenesis [p.228, col. 2, para. 2]. LBs in AD are seen primarily in neocortical and limbic-system neurons [p.228, col. 2, para. 2].

A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer to a patient in need of prevention of Lewy body disease and increasing neurogenesis an amount of acetyl L-carnitine because Calvani et al. teaches administering acetyl L-carnitine to subjects for the treatment of pre-senile Alzheimer’s disease and Alzheimer’s disease and Kotzbauer et al. taught the occurrence of Lewy bodies in the pathogenesis of Alzheimer’s disease. The prior art of Kotzbauer ef al. establishes the pathology of Lewy bodies in Alzheimer’s patients which is specific in manifestation of the cellular dysfunction and are primarily present in the neocortical and limbic system neurons. The subjects of Calvani et al. are diagnosed with Alzheimer’s disease or are in need of treatment of Alzheimer’s disease, thus, it would have been obvious that such patients would have had Lewy bodies since Kotzbauer ef al. establishes the pathology Alzheimer’s disease involves Lewy bodies. Additional evidence is provides with Liu et al. that demonstrates acetyl L-carnitine (ALCAR) enters cells and crosses the blood-brain barrier. Thus, the patients of Calvani et al. would have experience an increase of neurogenesis because Liu et al. demonstrates that acetyl L-carnitine crosses into the cell and the blood brain barrier. Therefore, the instantly claimed method is obvious over the prior art of Calvani et al. absent to factual evidence to the contrary.
In regards to the preamble a method of increasing neurogenesis as recited in claim 1. Calvani et al. administers the same compound (acetyl- L carnitine) and amounts, which would be suitable for increasing neurogenesis. The administration of L-
In regards to the limitation wherein the said dose corresponds to 0.1 to 4.0 g/day administered in single or multiple doses, dose of 1 to 2.00 g/day or in a dose of 1.5 g/day as recited in claims 16, 23 and 24. Calvani et al. taught a method of treating Alzheimer’s disease by administering acetyl L-carnitine in a daily dose to be administered depends on, according to the judgment of the primary care physician, on the subject’s weight, age and general condition, it is advisable to administer from 1 to 4 g/day, 2 to 3 g/day. Thus, the skilled artisan would have been motivated to administer acetyl L-carnitine in the doses instantly claimed because Calvani et al. taught an overlap dose of acetyl L-carnitine effective for the treatment of Alzheimer’s disease. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I). in regards to the transitional language “consisting of administering 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Calvani et al. in combination with Kotzbauer et al. and Liu et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art
Conclusion
Claims 16-20 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629